In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-112 CV

____________________


IN RE CLIFFORD LEE FREEMAN




Original Proceeding



MEMORANDUM OPINION
 Clifford Lee Freeman seeks mandamus relief to compel the trial court to vacate its
order directing the Texas Department of Criminal Justice to deduct from Freeman's inmate
trust account the fine and court costs assessed in a criminal case.  The trial court signed the
order on October 12, 2005.  Freeman does not claim that the cost bill is inaccurate, but
complains that an itemized cost bill is not attached to the trial court's order.  Freeman
supplies no explanation for the delay in challenging the order, and does not describe his
efforts to address this matter with the trial court.  
	Freeman fails to demonstrate that the act sought to be compelled is purely ministerial
and he has a clear and indisputable right to relief.  See State ex rel. Hill v. Court of Appeals
for the Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001).  The petition for writ of
mandamus filed February 27, 2007, is denied.
	WRIT DENIED.
									PER CURIAM

Opinion Delivered March 15, 2007
Before McKeithen, C.J., Kreger and Horton, JJ.